Citation Nr: 1118897	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-07 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by right arm pain, swelling and numbness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991 and from February 2005 to February 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a right arm disability.

In July 2010, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.  The Veteran also submitted additional evidence with a waiver of the RO's initial consideration of the evidence.

The Board has recharacterized the issues as entitlement to service connection for a disability manifested by right arm pain, swelling, and numbness in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  This holding is significant because in the present case, the Veteran initially claimed service connection for a right arm disability alone, but medical evidence reflects that his right arm complaints have been attributed to another disability, specifically a cervical spine disability.  Therefore, the claim has been recharacterized to include all disabilities manifested by right arm pain, swelling, and numbness.


FINDING OF FACT

The Veteran's right arm and hand symptoms, including pain, swelling, numbness, and tingling first began in service, have continued after service, and have been attributed to the cervical spine spondylosis and retrolisthesis.  


CONCLUSION OF LAW

Service connection for cervical spine spondylosis and retrolisthesis, manifested by right arm pain, swelling, and numbness, is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

II.  Analysis

The Veteran contends that he is entitled to service connection for his right arm disability, as he believes that this disability originated during his active duty service.  In particular, the Veteran alleges that he first injured his right arm while using a high power washer when cleaning service vehicles in Kuwait, and that he has continuously suffered similar right hand and arm symptoms since his discharge from active duty service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.               § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A.    § 5107; 38 C.F.R. § 3.102.

Considering the evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for  cervical spondylosis and retrolisthesis is warranted.

The Veteran service personnel records reflect that he served in Southwest Asia from January 1991 to May 1991 in support of Operation Desert Shield/Desert Storm and again in Kuwait and Iraq from April 2005 to January 2006 in support of Operation Iraqi Freedom.  His service treatment records reflect that he was treated for complaints of right arm pain after use of a high power washer in December 2005.  He claimed that his fingers locked up while grasping the trigger of the washer, and he experienced symptoms of pain, tingling, and numbness.  He was assessed with right wrist flexor carpi ulnar spasms.  Later in December 2005, it was noted that the spasms resulted in ulnar nerve compression.  The Veteran continued to complain of right wrist pain in January 2006 associated with his previous diagnosis of right wrist tendon adhesions and flexor carpi spasms.  He was assessed with fourth and fifth digit tendonitis and right ulnar nerve compression.  Upon the Veteran's return from deployment in January 2006, he denied muscle aches and numbness or tingling in the hands on a post-deployment questionnaire.  However, he did indicate that he had muscle spasms and a pinched nerve in Kuwait.

Following service, the Veteran's right arm and hand complaints continued.  VA outpatient treatment records from 2006 through 2010 note forearm swelling and pain.  During the Veteran's July 2010 Board hearing, he testified that he has continuously experienced symptoms of swelling, pain, tingling, and numbness in his right arm and hand since the original injury during service.  

The Board notes that the Veteran has been afforded two VA examinations pertaining to his claimed right arm disability.  On VA examination in February 2007,  the Veteran complained of right hand and finger numbness occurring since 2005.  The examiner noted that the Veteran had negative nerve conduction study and vascular imaging in 2006.  The examiner conducted a physical examination and an x-ray of the cervical spine revealed retrolisthesis, mild disc space narrowing, and spondylosis at C4-5.  The examiner found that the Veteran's numbness of the hand is not related to a neurological condition such as ulnar neuropathy or neuritis, but rather that his right arm symptoms are due to cervical spondylosis and retrolisthesis.  

On VA examination in April 2008, the Veteran continued to complain of pain and tingling from his right medial epicondyle area of the right arm to the ends of the volar aspect of the fourth and fifth fingers.  He indicated that these symptoms occurred whenever he had to grip an object.  After a physical examination, the examiner diagnosed the Veteran with history of right flexor carpi ulnaris spasm and ulnar neuritis, with no evidence on examination.   Thus, the examiner found that the Veteran does not have chronic residuals from his in-service right arm injury, as no residuals were found on examination.  He did not provide any diagnosis related to the right arm complaints, or discuss the Veteran's cervical spine disability diagnosed on the previous examination.

VA outpatient treatment records through June 2010 reflect that the Veteran was afforded another nerve conduction test in May 2010 which were, once again, negative.  The neurologist indicated that there was continued clinical evidence of cervical spondylosis.  An MRI report from June 2010 reveals an impression of mild degenerative spondylosis with minimal broadbased posterior osteophyte at C3-4 and C4-5.  There was also minimal neural formina compromise mainly on the left.

During the Veteran's July 2010 Board hearing, he reported that he has experienced right arm and hand symptoms similar to those experienced as a result of the initial injury in December 2005 since his discharge from service.  He described symptoms of pain, numbness and tingling.

The record clearly reflects that the Veteran's was treated for right arm and hand complaints in 2005 and 2006 during active duty service.  Post-service medical records continue to document complaints of right arm and hand pain, swelling, numbness, and tingling.  Thus, the Veteran in this regard is found to have provided credible assertions of having had right arm symptoms following the injury in service.

The Board notes that while neurological testing to determine the origin of the Veteran's right arm and hand complaints has largely yielded negative findings, the February 2007 VA examiner attributed these complaints to the diagnosis of cervical spondylosis and retrolisthesis.  The medical evidence of record reflects no other diagnosis pertaining to the right arm.  

The Board finds that this medical evidence relates the continuity of right arm symptoms to the Veteran's current cervical spine disability.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997). 


Moreover, the medical evidence of record reflects that arthritis of the cervical spine, namely spondylosis and retrolisthesis, was found on VA examination in February 2007, approximately one year after his discharge from active duty service in February 2006.  Thus, as cervical spine spondylosis and retrolisthesis manifested within one year of discharge from service, and these disorders can be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the credible and probative evidence in this case supports the Veteran's claim, and that, in extending the benefit of the doubt to the Veteran, service connection for cervical spine spondylosis and retrolisthesis is warranted.  38 U.S.C.A.     §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  Accordingly, on this record, service connection for cervical spine spondylosis and retrolisthesis is granted.

ORDER

Service connection for cervical spine spondylosis and retrolisthesis is granted.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


